ALVIN B. RUBIN, Circuit Judge,
dissenting:
As the application for rehearing now makes clear to me, there is a genuine dispute of material fact in the evidence adduced on the summary judgment motion. I would, therefore, grant the motion for rehearing and remand for further proceedings.
Commissioner Armstrong was in office from 1971 to 1983. The affidavit of Jack Giberson states that, during this entire period, not only from 1971 to 1977 but continuing until 1983, Commissioner Armstrong followed a single interpretation of the statute that permitted him to discharge employees at will. If the Commissioner and his predecessors uniformly adopted this interpretation, Texas courts would hold that their interpretation had been approved by the legislature when the statute was reenacted in 1977, as the majority opinion correctly states.
The plaintiffs, however, filed an affidavit by Steven Minick that contradicts Giber-son’s affidavit as to the period from 1977 or 1978 to 1983. Minick states that during this period the policies and practices of the General Land Office required good cause for termination. Giberson’s affidavit and Minick’s cannot both be true. Minick’s affidavit, therefore, creates a dispute regarding three factual issues: (1) what was the practice after 1977 when the termination took place? (2) if Giberson is correct in saying that the practice was uniform before and after 1977, does Minick’s affidavit refute Giberson’s version of the pre-1977 interpretation? and (3) did the Commissioner change his interpretation of the statute after 1977?
If, despite re-enactment of the statute, the Commissioner changed his mind and interpreted the statute differently, we may be required to defer to that new interpretation. Agency practice, once established is not frozen in perpetuity: “There is, of course, no rule of administrative stare deci-sis. Agencies frequently adopt one interpretation of a statute and then, years later, adopt a different view.” 1
*318The commissioner could not legally adopt an interpretation that was contrary to the legislature’s intent or the statute’s plain meaning. However, the statute at issue is undeniably ambiguous. The panel has fixed the statute’s meaning as affording only employment at will, but it has done so on the basis of the legislature’s implicit approval of the Commissioner’s pre-1977 interpretation. Such unspoken legislative ratifications are a risky means of determining legislative intent.2 Given the freedom typically allowed administrative agencies to change their interpretations over time, silent legislative re-enactment is not the sort of clear expression of legislative intent that would make illegal any later deviation in the Commissioner’s interpretation. Therefore, even if the Commissioner did not establish a policy of just-cause termination until after 1977, a material issue of disputed fact remains regarding the Commissioner’s policy at the time of the plaintiffs’ termination.
For these reasons, I respectfully dissent from the refusal to grant rehearing.

. Bankamerica Corp. v. United States, 462 U.S. 122, 103 S.Ct. 2266, 2281, 76 L.Ed.2d 456 (1983) *318(White, J. dissenting); see NLRB v. Weingarten, Inc., 420 U.S. 251, 265-66, 95 S.Ct. 959, 967-68, 43 L.Ed.2d 171 (1975); Western Coal Traffic League v. United States, 719 F.2d 772, 778 (5th Cir.1983) (en banc), cert, denied, 466 U.S. 953, 104 S.Ct. 2160, 80 L.Ed.2d 545. See also Toyota Motor Sales, U.S.A. Inc. v. United States, 585 F.Supp. 649, 662 (Ct. Int’l Trade 1984), aff’d 753 F.2d 1061 (Fed.Cir.1985); see generally 4 K. Davis, Administrative Law Treatise § 20:11 (1983).


. See, e.g., Mitchell v. C.I.R., 300 F.2d 533, 538 (4th Cir.1962); Thompson v. Clifford, 408 F.2d 154, 164-68 (D.C.Cir.1968).